Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0013392 A1) in view of Avery (US 2018/0194629 A1).
	Regarding claims 1-3, 11, and 14, Takahashi discloses a thermoelectric conversion layer comprising (Abstract, [0016], Fig. 1 and Fig. 2, [0034]-[0036][0064][0074]) comprising:
	single layer carbon nanotubes ([0064]);
	a dopant ([0259]-[0261] [0297] [0315][0316]),
	a G/D ratio equal to or higher than 40% (Table 2, [0494], [0074], preferably 30% or more), and the dopant is an organic dopant having a non-onium salt structure and has an oxidation-reduction potential equal (TCNQ [0297]).
	However, Takahashi does not explicitly disclose the single-layer carbon nanotubes contain semiconducting single-layer carbon nanotubes at a ratio equal to or higher than 95%, wherein the ratio of the semiconducting carbon nanotubes contained in the single-layer carbon nanotubes is determined according to: (number of molecules of semiconducting carbon nanotubes/total number of molecules of single-layer carbon nanotubes) x 100.

	Avery discloses that films having a higher degree of semiconducting carbon nanotube have higher thermopowers than films which are metallic carbon nanotube enriched [0005].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have the semiconducting single-layer carbon nanotubes at a ratio equal to or higher than 95% because Takahashi discloses that the film can be made of semiconducting carbon nanotubes and because Avery discloses that thermoelectric films enriched with semiconducting single-layer carbon nanotubes have an increase in thermopower.
	In addition, Takahashi discloses that the dopant is TCNQ, which is the same dopant as Applicant (See USPGPub of instant application, US 20190393393 A1, para [0204]), therefore the property of “the dopant is an organic dopant having a non-onium salt structure and has an oxidation-reduction potential equal to or higher than 0 V with respect to a saturated calomel electrode” will be present.
	Regarding claims 4, 15 and 16, modified Takahashi discloses all of the claim limitations as set forth above.
	In addition, Takahashi discloses that a content of the single layer carbon nanotubes is preferable greater than 25 % ([0369]).
Regarding claims 5, 10 and 17-19, modified Takahashi discloses all of the claim limitations as set forth above.

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of dopant of modified Takahashi to be within the range claimed because it will allow for the desired conductivity.
In addition, Takahashi discloses that T1, T2, and T3 is the same was instantly disclosed and furthermore the dopant type is the same as instantly discloses, therefore the range of A will be same as instantly claimed.
Regarding claims 6, 7 and 20, modified Takahashi discloses all of the claim limitations as set forth above.
In addition, Takahashi discloses that the thermoelectric conversion layer can further comprise a non-conjugated binder ([0055]).
Regarding claims 8 and 9, modified Takahashi discloses all of the claim limitations as set forth above.
Takahashi discloses that the amount of binder added is in the range of 10 to 60% ([0351]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claims 12 and 13, modified Takahashi discloses all of the claim limitations as set forth above.
.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0013392 A1) in view of Avery (US 2018/0194629 A1) as applied to claims 1-20 above and in further view of Ohsawa (“Automatic Doping of Polyaniline with Organic Electron Acceptors).
Regarding claim 21, modified Takahashi discloses all of the claim limitations as set forth above.
However, Takahashi does not explicitly disclose a compounds explicitly disclosed by Formula (1) or Formula (2) of claim 21.
Takahashi discloses that other dopants can be used including those specified by Chemistry Letter, 1991, pp. 1707-1710, namely Ohsawa above.
Ohsawa above discloses dopants (electron acceptor complexes) which satisfy the conditions required for claim 21 (see Table 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dopant of Takahashi by using the dopant (electron acceptor) as disclosed by Ohsawa because Takahashi discloses it is obvious to do so.
Response to Arguments
Applicant argues unexpected results with regard to the G/D ratio and semiconducting ratio as instantly claimed.
Examiner finds that Applicant’s arguments with respect to unexpected results are incommensurate with the scope of the claim. Applicant’s specification only indicates that the G/D ratio for the examples which Applicant indicates have unexpected results range 
Applicant’s arguments with respect to the semiconducting single-layer carbon nanotubes at a ratio equal to or higher than 95%, wherein the ratio of the semiconducting carbon nanotubes contained in the single-layer carbon nanotubes is determined according to: (number of molecules of semiconducting carbon nanotubes/total number of molecules of single-layer carbon nanotubes) x 100  is not present in Takahashi. 
Takahashi does disclose that the semiconducting single-layer carbon nanotubes can comprise either semiconducting or metallic nanotubes and Avery discloses that using semiconducting nanotubes to form a thermoelectric material is preferable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY

Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726